Citation Nr: 1721772	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-17 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a January 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This matter was previously before the Board in May 2015 when it was remanded for additional development.


FINDING OF FACT

The most probative evidence indicates that a chronic cervical spine disability was not shown in service or for many years thereafter, is not related to service, and is not caused or aggravated by his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.310 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify     was satisfied by letter in May 2011 and June 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the     Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Additionally, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical 
opinion is required).  Updated VCAA notice was provided, as well as a letter requesting that the Veteran identify all medical providers from whom he has received treatment   for his neck.  To date, the Veteran has not returned the authorization forms, but he did return a signed VCAA Notice Acknowledgement in June 2015, and he indicated that   he enclosed all of the remaining information or evidence for his claim with that form.  Further, the claims file was returned to the examiner who conducted the May 2012     VA Examination for an addendum opinion, which is of record.  Finally, updated VA treatment records were obtained and associated with the claims file.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014), 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under   38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may also be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2016).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically   on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed the currently diagnosed cervical spine disability in service when he tripped and fell injuring his low back in April 1991.  Most recently, at the January 2015 Board video conference hearing, he appeared to raise a claim of entitlement to service connection for the cervical spine disability as secondary to the service-connected lumbar spine disorder.  In essence, he asserted that degenerative changes of the cervical spine were a progression of the lumbar spine disability.

As an initial matter, the Board notes that the Veteran has been diagnosed during    the course of the appeal with degenerative joint disease of the cervical spine.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or service-connected disability.

Service treatment records show that the Veteran was diagnosed with a cervical strain on March 2, 1987.  The Veteran reported that he had pain in both ears after exercise, and his pain had been increasing throughout the day.  On January 10, 1989, the Veteran denied neck pain and stiffness.  The service treatment records are otherwise silent for neck pain, including the March 3, 1992 separation examination. 

The first record of treatment for neck pain following service was in October 2009, when the Veteran's private physician, Dr. J. M. K., diagnosed him with cervical spondylosis.  In November 2009, private medical records show that the Veteran reported pain in his neck down to his shoulder.  The Veteran exhibited diminished range of motion of the neck, as well as moderate tenderness over cervical facet joints bilaterally, and tenderness over the cervical spine.

Private treatment records show that the Veteran had an MRI of his cervical spine    in March 2011, which revealed degenerative changes at C3-4 and 4-5; posterior bony ridging with broad central to right foraminal protrusion, mild spinal stenosis, moderating severe right foraminal stenosis at C3-4; a generalized osteophyte / disc, broad central to paracentral disc protrusion, moderate to marked spinal stenosis    and severe bilateral foraminal impingement at C4-5; and posterior bony bar and uncovertebral spurring with broad left paracentral to foraminal protrusion at C6-7, as well as mild spinal stenosis and marked impingement of the left nerve root and mild right foraminal stenosis.

In April 2011, the Veteran reported to private physician Dr. M. S. that he has a long history of neck pain and he only felt relief from it when he was off of work for two weeks about one year prior.  The Veteran reported that his neck pain flare-ups returned when he returned to work as a firefighter after being off for two weeks.  VA treatment records show that the Veteran reported in June 2012 that he has had neck pain for 18 years, and that it is constant.

As there is no competent evidence of a chronic cervical spine disability in service or within one year following discharge from service, competent evidence linking the current condition with service or a service-connected disability is required to establish service connection on a direct basis.  On this question there are opinions both in favor of and against the claim.  

Opinions favorable to the claim were provided by the Veteran's private physician, Dr. M. J. H., in March 2012 and March 2015.  In March 2012, the physician opined that    it is just as likely as it is not likely that his neck symptoms are related to his service injury.  Dr. M. J. H. stated that he has been treating the Veteran since November 2010, that the Veteran suffers from both lumbar and cervical spine pain, and that the Veteran reported that his initial symptoms of back pain began following a service related injury.  

Although this statement was prepared by a physician, it is conclusory, does not account for the normal findings at separation, and provides no rationale.  Accordingly, this private medical opinion by the Veteran's treating physician is assigned little, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In March 2015, Dr. M. J. H. submitted another statement in which he opined that it    is as likely as not that the Veteran's lumbar and cervical spine degeneration issues    are related.  Dr. M. J. H. explained that the onset and worsening of the Veteran's symptoms are consistent with a fall type injury, which can cause or contribute to the degenerative symptoms the Veteran reported experiencing, including pain, loss of range of motion, and declined function.  However, this opinion again does not account for the normal findings at separation, nor does it account for the over 15-year gap between the Veteran's in-service fall, which injured his low back in April 1991, and his first post-service report of neck symptoms in 2009.  Further, Dr. M. J. H. does not explain how a fall type injury to the lumbar spine in particular can cause or contribute to the degenerative symptoms that the Veteran reports he is experiencing in his neck, nor does he provide further explanation as to how the lumbar and cervical spine disorders are "related."  Therefore, the March 2015 private medical opinion by the Veteran's treating physician is assigned little, if any, probative weight.  See Nieves-Rodriguez v.     Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate,    fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion.).

The opinions against the claim were provided by VA examiners in May 2012        and May 2015.  The Veteran underwent VA examination in May 2012.  The VA examiner diagnosed the Veteran with degenerative joint disease of the cervical spine and cervical radiculopathy.  The Veteran told the VA examiner that he first had back pain after a fall in 1991 or 1992 when he hurt his low back.  The Veteran stated that he had no problems with his neck until after he was discharged from service.  After an in-person examination and a review of the claims file, the VA examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by the claimed in-service event or injury.  His rationale included that the incident on March 2, 1987 was a cervical strain, there was no documentation of a significant injury, and there was no evidence that the cervical spine strain became chronic on active duty as the Veteran reported no symptoms in January of 1989.  The examiner stated that there is no evidence within the first few years after active duty of complaints of cervical spine pain or treatment, and there is no evidence linking the current symptomatology to the one-time event on March 2, 1987.

In May 2015, an addendum opinion was requested on the question of service connection for the cervical spine as secondary to the service-connected lumbar   spine disability.  In June 2015, the same VA examiner opined that the Veteran's cervical spine disability is less likely than not proximately due to or the result of   the Veteran's service-connected lumbar spine disability.  The examiner's rationale included that the peer-reviewed medical literature shows that degenerative arthritis of the lumbar spinal segment does not spread to the cervical spine.  The examiner 
noted that the peer-reviewed medical literature does indicate that if there is significant degenerative disease of a lower extremity joint, like the knee, this can cause abnormal weight-bearing and thus impact the contralateral joint, which can then also develop degenerative changes based upon an increased weight-bearing load.  However,         
the examiner stated, the same is not true of the spine because an increased weight-bearing load does not travel against gravity, so it does not travel from the lumbar spine to the cervical spine.  

The examiner also indicated that it is not at least as likely as not that the Veteran's cervical spine disability was aggravated beyond its natural progression by the lumbar spine disability.  In order to establish aggravation, the examiner stated that one would expect to see neck complaints soon after the lumbar spine condition occurred.  Rather, the medical record is silent between 1992 and 2009 for any complaints regarding the cervical spine.  Therefore, aggravation is not supported.  The VA examiner further explained that she cannot determine the baseline level of severity of the Veteran's claimed cervical spine disability because the medical evidence is not sufficient to support a determination of a baseline level of severity.

The examiner indicated that the objective evidence indicates natural progression of the cervical spine disability and does not support a worsening in severity beyond the natural progression of the disease process.  The examiner stated that a degenerative disease is a disease that occurs with wear and tear over time, which explains the lack of objective documentation for 17 years.

The VA examiner's opinions were provided following an in-person examination       of the Veteran and reviews of the Veteran's claims file, and they took into consideration the Veteran's reported in-service fall injury to his lumbar spine.  Moreover, the opinions provide detailed rationale for the conclusions reached.  Accordingly, the VA examiner's opinions are afforded great probative weight.      See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it      is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). 

To the extent that the Veteran asserts that his current cervical spine disability is related to service or service-connected lumbar spine disability, the Veteran has     not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the diagnosis or etiology of his cervical spine disability, or its relationship to his lumbar spine disability, is not competent     medical evidence, as such questions require medical expertise to determine. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay contentions.

Moreover, as arthritis was not shown in service or during the one year period following service, the provisions concerning continuity are not applicable. See 38 C.F.R. § 3.303(b).  In any event, to the extent the Veteran has alleged having cervical spine problems since his injury in service, the Board finds his normal separation examination and the lack of cervical spine complaints from the time of     the fall in 1991 until 2009 to be more persuasive and probative than current assertions.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, the Veteran stated during his VA examination that he had no problems with his neck until after he was discharged from service.  Accordingly, any contention suggesting continued neck problems during and since service is not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

In sum, a chronic cervical spine disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current   cervical spine disability is related to service, or caused or aggravated by the service-connected back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


